1

2

3                             UNITED STATES DISTRICT COURT
4                                    DISTRICT OF NEVADA
5                                               ***
6     UNITED STATES OF AMERICA,                       Case No. 3:17-cr-00082-MMD-CBC
7                                       Plaintiff,                 ORDER
                v.
8
      ANTOINE W. HARRIS,
9
                                     Defendant.
10

11          Defendant Antoine W. Harris, who is represented by counsel, has sent the two

12   attached letters to the Court. Pursuant to Local Rule IA 11-6, a party who is represented

13   by counsel may not appear or act in his case.

14          It also does not appear these letters were served on the government. The Court

15   warns Defendant that ex parte communications with a judge are inappropriate in most

16   circumstances. See LR IA 7-2(b).

17          For these reasons, the Court will not take any action in response to Defendant’s

18   letters.

19          DATED THIS 15th day of May 2019.

20

21                                                    MIRANDA M. DU
                                                      UNITED STATES DISTRICT JUDGE
22

23

24

25

26
27

28
